Motion Granted; Vacated and Remanded and Memorandum Opinion filed
September 29, 2011.




                                          In The

                           Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00468-CV
                                    ____________

                           MICHAEL JACKSON, Appellant

                                             V.

                  CONTITECH BEATTIE CORPORATION F/K/A
                  PHOENIX BEATTIE CORPORATION, Appellee

                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-32227

                             MEMORANDUM OPINION

       This is an appeal from a judgment signed February 21, 2011.

       On September 19, 2011, the parties filed a joint motion to remand the cause to the
trial court for rendition of judgment in accordance with the parties’ settlement agreement.
See Tex. R. App. P. 42.1. The motion is granted.

       Accordingly, we vacate the judgment signed February 21, 2011, and we remand the
cause to the trial court for rendition of judgment in accordance with the parties’ agreement.

                                                  PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.